DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amendments filed 6/6/22 are acknowledged. Claims 1-21, 29, 31-39, and 42-62 are cancelled. New claim 63 is added. Claims 22-28, 30, 40-41 and 63 are pending. Claims 22-24 and 27-28 are amended. Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/19.
Claims 22-28, 40-41 and 63 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement filed on 6/6/22 has been considered.  A signed copy is enclosed. 

Objections Withdrawn
The objections to claims 59 and 61 are rendered moot by cancellation of the claims. 

Claim Rejections Withdrawn
The rejection of claim(s) 22-28 under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) and as being anticipated by Lazar et al (US 2007/0003546 A1; filed 7/7/06; published 1/4/07) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 29 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 33-35 under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) and as being anticipated by Dahiyat et al (US 2012/0028304; filed 7/29/11; published 2/2/12) is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims  23-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 22, 40 and 41 is withdrawn in light of applicant’s amendments thereto. The rejection of claims 29, 33-39, 58-60 and 62 is rendered moot by cancellation of the claims.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a series of mutants in the Fc domain that alter the binding of the Fc region to FcγRIIa and FcγRIIb. The claims require specific ratios of affinities that are directed to specific receptor subtypes. The claims further indicate various sequence sites and point mutations that can produce the required receptor binding. The claims recite receptor binding functions for the Fc region that are based on mutations of amino acids within the protein sequence. The specification names EU-numbered mutation sites, but does not provide examples that represent the breadth of the encompassed genus for Fc domains. There are six sites on four separate proteins that can be mutated. Therefore, there are hundreds of thousands of possible mutation combinations using only the six sites listed, and further variation is also encompassed that would allow additional mutations within the open transition phrase “comprising.”. Because the specification does not provide a representative number of species describing the breadth of the genus, and because the claim requires that the Fc protein have specific receptor binding functions without guidance regarding which parent sequences and combinations of mutations in varying Fc species are capable of the required function, the specification provides insufficient written description to support the genus encompassed by the claim. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner. 
Further, the state of the art is such that any modification in Fc is unpredictable.  For example, US 6,737,056 to Presta provides an extensive list of point mutations within an antibody Fc domain and in Tables 6-9.  Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations in Fc will result in a particular modified function is not predictable a priori.

	Regarding the requirements for specific binding functions, such as affinity and changes in antigen binding when the ion concentrations changes, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	  Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has supplied the parent amino acid sequence, and identified specific mutation sites on the sequences. Further, the sequences were previously known in the art since they represent IgG1-4. Therefore, an artisan would conclude that Applicant had possession of the entire genus of polypeptides when the disclosure is combined with the information previously known in the art. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection has been updated to reflect that the amendments to claims 22, 40 and 41 remove the functional characteristic of the antibody. However, the claims that are still rejected require specific functions for which the structure has not been adequately disclosed. The claims recite 6 specific mutation sites within four separate parent antibody sequences. However, the claims recite the open transition phrase “comprising” indicating that any number of other mutations are possible. Applicant’s own data suggests the unpredictability of the claimed genus. The claims require a ratio of [KD value of the parent Fc for human FcγRIIIa]/ [KD value of the variant Fc for human FcγRIIIa] is 0.5 or smaller.  For example, in Table 18, one of the tables suggested by Applicant as providing relevant species to describe the genus, shows variants that fall within the claimed genus that also do not have the functional capabilities required by the claim. For example, antibody M103205H795-SG1 is shown, along with several variants. Looking at the “KD fold” for the FcγRs, many of the variants do not have the ratios described in the instant claims, and yet still fall within the claimed genus of variants. For example, the first two listed variants at positions 233 and 234, respectively, have FcγRIIIa ratio of 1.57 and 1.13, respectively for cyno, and 2.19 and 1.11 for human. Therefore, not even the mutations tested by applicant show a consistently predictable pattern of functionality based on the amino acid location or type of substitution. Further, the mutation sites have been identified, but there is no limitation to the combination of amino acids, natural or artificial, that can be introduced at those sites to result in the required functional characteristic. There are hundreds of thousands of proteins possible if the mutation sites are limited to 6 sites, and millions more if there is no limit on the mutation sites, as recited by the claim. Applicant has not sufficiently disclosed the structure that must be present at these sites, or any other sites, that would correlate to the required functional characteristics. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 22-28, 40-41, and 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claims 29, 37-39, 58-60 and 62 is rendered moot by cancellation of the claims. 
Claim 22 recites the term “EU numbering”. The claims have been amended to recite specific parent Fc sequence, for which the numbering does not match the claimed sequences. For example, position in 396 does not appear in any of the four parent sequences. Therefore the scope of the claim is indefinite since it is unclear where the mutations would be located.  
The claims that depend from the rejected claims are also rejected if the deficiency is not corrected in the dependent claim. 

Applicant’s Arguments
Applicant argues:
1. The EU numbering recited in the amended claims correctly corresponds to the number of the recited sequences. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The numbering of the sequences recited in the claimed SEQ ID NO does not correspond to the specific sites that are recited in the claims.  There has been no reference provided to describe where the EU numbering sites would be located within the recited SEQ ID NO, and it is impossible to determine where the specific mutations would occur. For example, the claims require a mutation at site 343, but SEQ ID NO:195, 196 and 198 are all shorter in length than 343 amino acids. This suggests that the sequences in the SEQ ID NO are not numbered according to EU numbering. However, there is no reference to the appropriate EU numbering for the sequences. The scope of the claims is not clear because there is no way to know which sites must be mutated. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 22-28, 40-41 and 63 on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 18, 24, 30, and 42 of U.S. Patent No. 10,000,560. Although the claims at issue are not identical, they are not patentably distinct from each other is maintained. The rejection of claims 29, 33-39, and 58-62 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a series of mutants in the Fc domain that alter the binding of the Fc region to FcγRIIa and FcγRIIb. The claims require two mutations and increased isoelectric point of the variant Fc region. The amino acid alterations are exposed on the surface, and the molecule can comprise an antigen binding site. The instant claims have been amended to require specific amino acid sequences and variation points. 
The ‘560 patent recites an antibody comprising a variant Fc region amino acid sequence of SEQ ID NO:229-381, which are all identical to the instant sequences that have the same SEQ ID NO, which  are now recited in the claims (see claim 6, 9, 18, 24, 30, and 42). Because these sequences are identical to the instant sequences, which depend from the amended claims, they include identical mutations that would have identical functional capabilities. The antibody can bind to myostatin, which reads on instant claim 62. 
The ‘560 patent differs in scope from the instant claims. The antibodies of the ‘560 are species of the genus of the instant claims, and specify an antigen binding site with specific CDRs. Therefore, the scope overlaps, but the polypeptides of the instant claims are broader and encompass more species than the antibodies of the ‘560 patent. 

Applicant’s Arguments
Applicant argues:
1. Applicant requests that the rejection be held in abeyance until otherwise allowable subject matter is found. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 


The rejection of claims 22-28, 40-41 and 63 on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 25 of U.S. Patent No. 10,738,111. Although the claims at issue are not identical, they are not patentably distinct from each other is maintained. The rejection of claims 29, 33-39, and 58-62 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a series of mutants in the Fc domain that alter the binding of the Fc region to FcγRIIa and FcγRIIb. The claims require two mutations and increased isoelectric point of the variant Fc region. The amino acid alterations are exposed on the surface, and the molecule can comprise an antigen binding site. The instant claims have been amended to require specific amino acid sequences and variation points. 
The ‘111 patent recites a method comprising administering an antibody comprising a variant Fc region amino acid sequence of SEQ ID NO:229-381 to increase mass of muscle tissue or strength of muscle tissue. , which are all identical to the instant sequences that are now recited in the claims (see claims 14 and 25). Because these sequences are identical to the instant sequences, which depend from the amended claims, they include identical mutations that would have identical functional capabilities. The antibody can bind to myostatin, which reads on instant claim 62. 
The ‘111 patent differs in scope from the instant claims. The claims are directed to a method comprising administering antibodies that are encompassed by the instant claims. The antibodies of the ‘111 are species of the genus of the instant claims, and specify an antigen binding site with specific CDRs. Therefore, the scope overlaps, but the polypeptides of the instant claims are broader and encompass more species than the antibodies of the ‘111 patent. 

Applicant’s Arguments
Applicant argues:
1. Applicant requests that the rejection be held in abeyance until otherwise allowable subject matter is found. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 


The rejection of claims 22-28, 40-41 and 63 on the ground of nonstatutory double patenting as being unpatentable over claims 64, 74, 84, 88, and 92 of copending Application No. 16/889,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other is maintained. The rejection of claims 29, 33-39, and 58-62 is rendered moot by cancellation of the claims.
The instant claims are drawn to a series of mutants in the Fc domain that alter the binding of the Fc region to FcγRIIa and FcγRIIb. The claims require two mutations and increased isoelectric point of the variant Fc region. The amino acid alterations are exposed on the surface, and the molecule can comprise an antigen binding site. The instant claims have been amended to require specific amino acid sequences and variation points. 
The copending application recites a method comprising administering an antibody comprising a variant Fc region amino acid sequence of SEQ ID NO:229-381 to increase mass of muscle tissue or strength of muscle tissue, which are all identical to the instant sequences that are now recited in the claims (see claim 64, 74, 84, 88, and 92). Because these sequences are identical to the instant sequences, which depend from the amended claims, they include identical mutations that would have identical functional capabilities. The antibody can bind to myostatin, which reads on instant claim 62. 
The copending application differs in scope from the instant claims. The claims are directed to a method comprising administering antibodies that are encompassed by the instant claims. The antibodies of the copending application are species of the genus of the instant claims, and specify an antigen binding site with specific CDRs. Therefore, the scope overlaps, but the polypeptides of the instant claims are broader and encompass more species than the antibodies of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments
Applicant argues:
1. Applicant requests that the rejection be held in abeyance until otherwise allowable subject matter is found. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646
9/17/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645